J-A28025-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    LOUANN STROTHMANN                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    CHB SPORTS, INC. D/B/A HIESTER             :   No. 1565 MDA 2020
    LANES                                      :

                Appeal from the Order Entered November 5, 2020
      In the Court of Common Pleas of Berks County Civil Division at No(s):
                                   17-04552


BEFORE:      LAZARUS, J., NICHOLS, J., and STEVENS, P.J.E.*

DISSENTING MEMORANDUM BY STEVENS, P.J.E.:

                                                     FILED: FEBRUARY 8, 2022

        The Majority reverses the Court of Common Pleas of Berks County’s

grant of summary judgment in favor of Appellee CHB Sports, Inc. D/B/A

Hiester Lanes (“Appellee”) on the basis there exists a genuine issue of material

fact concerning whether there was a dangerous defect in Appellee’s flooring

and whether Appellee had constructive notice of the alleged defect.

        However, when the evidence is viewed in the light most favorable to

Appellant Louann Strothmann (“Appellant”), a reasonable jury could not

conclude there was a dangerous defect, which caused Appellant’s fall, or that

Appellee had constructive knowledge of any such defect.

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A28025-21


      Moreover, the Majority bases much of its reasoning by assessing the

credibility of the witnesses. For example, the Majority replaces the trial court’s

assessment of Wendy Stamm’s account of the incident with its own.            It is

axiomatic that our Court should not make such credibility determinations. See

generally Charlie v. Erie Ins. Exchange, 100 A.3d 244 (Pa.Super. 2014).

      I would affirm the trial court’s grant of summary judgment in favor of

Appellee and in support thereof quote the following relevant portion of the

trial court’s opinion:

             Because a plaintiff has the burden of proof, a defendant may
      establish a right to summary judgment by demonstrating the
      plaintiff’s inability to show an element essential to her claim. If
      the plaintiff fails to contravene the defendant’s claim with
      evidence raising a factual dispute as to that element, the
      defendant is entitled to entry of summary judgment as a matter
      of law. Pappas v. UNUM Life Insurance Company of America,
      856 A.2d 183 (Pa.Super. 2004).           In the case sub judice,
      [Appellant] is a business invitee. The duty owed to a business
      invitee is the highest duty owed to any entrant upon the land. The
      landowner is under an affirmative duty to protect a business
      visitor not only against known dangers but also against those
      which might be discovered with reasonable case. With respect to
      conditions on the land which are known or discoverable by the
      possessor, the possessor is subject to liability only if he:
             a. Knows or by the exercise of reasonable care would
                discover the condition, and should realize that it
                involves an unreasonable risk of harm to such
                invitee(s), and
             b. Should expect that they will not discover the
                condition, or will fail to protect themselves against
                it, and
             c. Fails to exercise reasonable care to protect them
                against the danger.
      Carrender v. Fitterer, [503 Pa. 178,] 469 A.2d 120, 123 (1983).



                                      -2-
J-A28025-21


             [The trial] court granted summary judgment [in the case
      sub judice] because it found, as a matter of law, that [Appellant]
      had failed to produce sufficient evidence establishing what actually
      had caused [her] fall and where the fall had actually occurred.
      [Appellant] suggests that something was raised on the floor that
      caused her accident. [Appellant’s] witness, Wendy Stamm, does
      not support [Appellant’s] argument. Ms. Stamm testified that she
      found a large hole in the floor. [No reasonable jury could find a]
      raised or uneven portion of the floor…equate[s] to a large hole,
      which was the length of a person’s foot. Moreover, [Appellant]
      never noticed any defect [in] the approximately eight times she
      had traveled over the floor. [Appellant] even admitted she could
      not find any condition “without scrutinizing it.” A large hole would
      not need scrutinization.
             Additionally, an invitee must prove whether the proprietor
      of the land created the harmful condition, or he had actual or
      constructive notice of such condition. Estate of Swift v.
      Northeastern Hosp. of Phila., 690 A.2d 719 (Pa.Super. 1997).
      Even assuming arguendo that [Appellant] could show the cause of
      her fall in the instant case, she produced no evidence that
      [Appellee] was aware of any defect. Prior to the date of this
      incident, [Appellee’s] manager was unaware of any complaints
      relative to the area where [Appellant] had fallen. Although the
      non-moving party must be given the benefit of all reasonable
      inferences, the party need not be given the benefit of inferences
      not supported by the record or of mere speculation.

Trial Court Opinion, filed 3/26/21, at 5-6.

      As the trial court indicated in its opinion, Appellant was uncertain in her

deposition about what had caused her to fall, and she was unable to identify

the exact area where she had fallen. Id. at 2. Appellant speculated that

several different conditions could have caused her to fall, such as “a large,

raised bump,” a “divot,” a condition “like a seam,” a “crack,” or “whatever this

was or wasn’t in the floor.” See id.

      Appellant’s case is based on pure speculation, and such speculation does

not make out a prima facie case of negligence. Further, absent evidence from

                                       -3-
J-A28025-21


which a jury could reasonably determine what caused Appellant’s fall, a jury

could not reasonably determine that Appellee had constructive notice of the

cause (i.e., a defect).

      As our Supreme Court has recognized, “[t]he mere happening of an

accident…does not establish negligence nor raise an inference or a

presumption of negligence nor make out a prima facie case of negligence.”

Flagiello v. Crilly, 409 Pa. 389, 187 A.2d 289, 290 (1963) (citations

omitted).

      In the case sub judice, while Appellant may have set out a prima facie

case that she fell and suffered injury, she has not set out a prima facie case

as to what caused her to fall and/or that there was a dangerous defect in

Appellee’s floor. The mere fact she fell does not, in and of itself, establish a

presumption of negligence.

      Based on the aforementioned, I would affirm the trial court’s grant of

summary judgment in favor of Appellee and respectfully dissent.




                                     -4-